313 So.2d 540 (1975)
In re STANDARD OIL COMPANY, etc.
v.
STATE of Alabama.
Ex parte Standard Oil Company, a Division of Chevron Oil Co., a California Corp., formerly Standard Oil Co. (Incorporated in Kentucky).
SC 1240.
Supreme Court of Alabama.
May 22, 1975.
Rehearing Denied June 12, 1975.
Harry R. Teel and Robert G. Johnson, Birmingham, for petitioner.
William J. Baxley, Atty. Gen., and Willard W. Livingston, Counsel, Dept. of Revenue, and Asst. Atty. Gen., and Herbert I. Burson, Jr., Asst. Counsel, Dept. of Revenue, and Asst. Atty. Gen., for the State, respondent.
BLOODWORTH, Justice.
Petition of Standard Oil Company, etc. for certiorari to the Court of Civil Appeals to review and revise the judgment and decision of that Court in Standard Oil Co., etc. v. State of Alabama, 55 Ala.App. 103, 313 So.2d 532.
Writ denied.
HEFLIN, C. J., and FAULKNER, ALMON and EMBRY, JJ., concur.